      Case 3:19-cv-00870-KHJ-LGI Document 91 Filed 09/01/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION


ROGER WAYNE HAVENS                                                    PLAINTIFF


v.                                    CIVIL ACTION NO. 3:19-CV-870-KHJ-LGI


CENTRAL MISSISSIPPI
CORRECTIONAL FACILITY, et al.                                      DEFENDANTS


            ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the Reports and Recommendations [89],

[90] of United States Magistrate Judge LaKeysha Greer Isaac. The first Report

recommends that this Court grant the Motion for Summary Judgment [74] for

Mississippi Department of Corrections (“MDOC”) Defendants Captain Evera Bates,

Lieutenant Tanya Burks, Superintendent Ron King, Commissioner Pelicia Hall,

Deputy Warden Vivian Frazier, and Medical Director Dr. Gloria Perry. The Report

also recommends that summary judgment be granted for Defendant Captain Alvin

Washington on Havens’ verbal harassment claim but allow Havens’ excessive force

claim against him to proceed. Written objections to the Report were due by August

24, 2021.

      The second Report recommends that this Court grant the Motion for

Summary Judgment [64] for Centurion Defendants Dr. William Brazier, Medical

Site Administrator Sandra Lampkin, and Nurses Christina Charczenko, Robert

King, Nina Waltzer, and Adrea B. Zarich. Written objections to the Report were due
       Case 3:19-cv-00870-KHJ-LGI Document 91 Filed 09/01/21 Page 2 of 4




by August 30, 2021. Both Reports notified the parties that failure to file written

objections to the findings and recommendations contained therein by that date

would bar further appeal in accordance with 28 U.S.C. § 636. [89] at 14; [90] at 11–

12. No parties filed written objections, and the time to do so has passed.

       When no party objects to a magistrate judge’s report and recommendation,

the Court need not review it de novo. 28 U.S.C. § 636(b)(1). In such cases, the Court

applies the “clearly erroneous, abuse of discretion and contrary to law” standard of

review. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989).

       Havens sued Defendants in their official and individual capacities under 42

U.S.C. § 1983, alleging Defendants violated the Eighth and Fourteenth

Amendments by failing to provide him with adequate medical care and subjecting

him to cruel and unusual punishment. Complaint [1] at 4. Specifically, Havens

alleges that prison officials, guards, doctors, and nurses prevented him from

receiving adequate medical care with deliberate indifference by lying about

scheduling appointments, providing him with pain medication only once per day

instead of three times per day, harassing him when he went to the clinic, and not

giving him rides to the clinic. Id. at 6–16. He also alleges that Defendant

Washington assaulted him by choking him and dumping him from his wheelchair.

Id. at 6, 16.

       In her first Report addressing Havens’ claims against the MDOC Defendants,

the Magistrate Judge found that Havens failed to exhaust his administrative

remedies for his claims against Defendants Bates, Burks, Perry, King, Hall, and



                                          2
      Case 3:19-cv-00870-KHJ-LGI Document 91 Filed 09/01/21 Page 3 of 4




Frazier. [89] at 6–7. The Magistrate Judge found Havens did not make the requisite

showing for the Ex Parte Young exception to sovereign immunity to apply to his

claims against Defendants in their official capacities. Id. at 8 (citing Ex Parte

Young, 209 U.S. 123, 128 (1908)). She also recommends Defendant Bates is entitled

to qualified immunity because he did not violate Havens’ constitutional rights by

not assigning him to a disability unit, id. at 11–12; Defendant Burks is entitled to

qualified immunity because the “record does not present a material fact issue for

deliberate indifference,” id. at 11; Defendants Hall, King, Frazier, and Perry are

entitled to qualified immunity because the record does not present evidence that

they can be liable for their supervisory roles, id. at 12–13; and Defendant

Washington is entitled to qualified immunity on Havens’ claim of verbal

harassment because it does not “rise to the level of a constitutional violation.” Id. at

13. The Magistrate Judge recommends, however, that Havens’ excessive force claim

against Defendant Washington “remains viable.” Id.

      In her second Report addressing the Centurion Defendants, the Magistrate

Judge recommends that Defendant Lampkin is entitled to summary judgment

because “[t]he evidence simply does not support [Havens’] contention that [she]

engaged in the ‘malicious denial of medical treatment,’ or . . . falsified records or lied

about scheduling his physical therapy appointments,” [90] at 7; Defendant Dr.

Brazier is entitled to summary judgment because he did not treat Havens’ medical

needs with deliberate indifference, id. at 7–8; and the remaining Centurion

Defendants are entitled to summary judgment because “the records show extensive



                                            3
      Case 3:19-cv-00870-KHJ-LGI Document 91 Filed 09/01/21 Page 4 of 4




medical treatment during the relevant time period, undermining [Havens’]

allegations that Centurion Defendants were deliberately indifferent to his medical

needs.” Id. at 9. Finally, the Report recommends granting summary judgment to the

Centurion Defendants on Havens’ claim that he was erroneously charged a co-pay

for medical treatment. Id. at 10.

      This Court finds no clear error, abuse of discretion, or conclusions contrary to

law in the Magistrate Judge’s report. There being no submission of written

objections by any party, the Court adopts the Reports and Recommendations [89],

[90] as the Order of this Court. Accordingly, the Centurion Defendants’ Motion for

Summary Judgment [64] is GRANTED. The MDOC Defendants’ Motion for

Summary Judgment [74] is GRANTED IN PART except on Havens’ excessive force

claim against Defendant Washington. Therefore, all claims against all Defendants

are dismissed except for the excessive force claim against Defendant Washington.

      SO ORDERED, this the 1st day of September, 2021.

                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE




                                          4
